Case 3:16-cr-00516-JJZ Document 1598 Filed 12/10/20             Page 1 of 2 PageID 16258



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


UNITED STATES OF AMERICA                         NO. 3:16-CR-516-JJZ

v.                                               Filed Under Seal

ALAN ANDREW BEAUCHAMP (01)
WADE NEAL BARKER (03)
WILTON MCPHERSON BURT (04)
JACKSON JACOB (08)
DOUGLAS SUNG WON (09)
MICHAEL BASSEM RIMLAWI (10)
DAVID DAESUNG KIM (11)
SHAWN MARK HENRY (13)
MRUGESHKUMAR KUMAR SHAH (14)
FRANK GONZALES JR. (16)
ISRAEL ORTIZ (17)
IRIS KATHLEEN FORREST (18)



                  GOVERNMENT’S SENTENCING WITNESS LIST

       In its November 16, 2020 order, (dkt. 1576), the Court ordered the government to

respond prior to sentencing to numerous filings from the remaining defendants

concerning objections to the Presentence Reports or arguments in mitigation. The

government has responded to several of those filings and continues to diligently work

through the remaining documents. To the extent the remaining filings raise factual

issues, the government will attempt to address those issues with trial testimony or

exhibits, the broader discovery in the case, or an affidavit from an agent. If it is unable to

do so, the government designates Special Agent David Keagy as its sole witness for

sentencing. The government anticipates any testimony from Agent Keagy being discrete

Government’s Sentencing Witness List—Page 1
Case 3:16-cr-00516-JJZ Document 1598 Filed 12/10/20                  Page 2 of 2 PageID 16259



and driven largely by any questions that the Court cannot resolve after reviewing the

government’s written responses.



                                                     Respectfully submitted,



                                                     ERIN NEALY COX
                                                     United States Attorney

                                                     /s/ Andrew Wirmani
                                                     Andrew O. Wirmani
                                                     Assistant United States Attorney
                                                     Texas Bar No. 24052287
                                                     1100 Commerce Street, Third Floor
                                                     Dallas, Texas 75242
                                                     Telephone: 214.659.8681
                                                     Facsimile: 214.767.4100


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2020, I electronically filed the foregoing

document with the Clerk of Court for the United States District Court, Northern District

of Texas, using the electronic case filing system of the Court. The electronic case filing

system sent a “Notice of Electronic Filing” to all attorneys who have consented in writing

to accept this Notice as service of this document.



                                              /s/ Andrew   Wirmani
                                              Andrew O. Wirmani
                                              Assistant United States Attorney




Government’s Sentencing Witness List—Page 2
